Citation Nr: 0810992	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
internal hemorrhoids.  

2.  Entitlement to service connection for adjustment 
disorder, with anxiety, depression, and behavioral 
disturbances.  

3.  Entitlement to service connection for a heart condition.  

4.  Entitlement to service connection for a respiratory 
condition.  

5.  Entitlement to service connection for chronic dermatitis.  

6.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991, and from March 2003 to May 2004, with additional 
service in the Puerto Rico Army National Guard and the U.S. 
Army Reserve.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO, inter 
alia, granted service connection for internal hemorrhoids, 
rated as 0 percent (noncompensably) disabling, effective May 
21, 2004; and denied service connection for adjustment 
disorder with anxiety, depression, and behavioral 
disturbances; mitral valve prolapse, dyslipedemia, claimed as 
heart condition; a respiratory condition; chronic dermatitis; 
and peptic ulcer disease.  In March 2005, the veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
for service-connected internal hemorrhoids, and the denials 
of service connection for adjustment disorder with anxiety, 
depression, and behavioral disturbances, a heart condition, 
and a respiratory condition.  A statement of the case (SOC) 
regarding these matters was issued in August 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2005.  

In the September 2005 substantive appeal, the veteran 
expressed disagreement with the denials of service connection 
for chronic dermatitis and peptic ulcer disease.  An SOC 
regarding these matters was issued in January 2007, and the 
veteran filed a substantive appeal in March 2007.  

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran's representative requested, and the undersigned 
granted, a 30-day abeyance period for the submission of 
additional medical evidence, specifically, records of private 
treatment pertaining to chronic dermatitis.  To date, 
however, no additional evidence has been received.  

Because the claim for a higher rating for internal 
hemorrhoids involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized this claim in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability). 
 
For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

The Board's review of the record reveals that further RO 
action on the claims on appeal is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
The claims file reveals that additional RO action is needed 
to comply with the notification requirements of the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding the claim for an initial, compensable rating for 
internal hemorrhoids, and the claims for service connection 
for adjustment disorder and for a respiratory condition, the 
Board notes that the veteran has not been afforded 
appropriate VCAA notice.  

While a November 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate his claims 
for service connection for a skin condition, ulcer condition, 
and heart condition, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the fact that he is to submit any 
evidence in his possession that pertains to the claims, he 
has not been afforded VCAA notice advising him of the 
information and evidence necessary to substantiate his claim 
for an initial rating.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Moreover, while the November 2004 VCAA letter advised the 
veteran of the information and evidence required to 
substantiate a claim for service connection, because this 
letter did not list the adjustment disorder or respiratory 
condition issues, it could not serve to provide VCAA notice 
regarding those matters.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The Board notes that action by the RO is 
required to satisfy the provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
also specify what evidence VA will provide and what evidence 
the veteran is to provide.  The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), as regards the claim for a  
higher rating, to the extent applicable.

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The claims file also reveals that specific additional 
development of the claims on appeal is warranted.

During the February 2008 hearing, the veteran reported that 
he is currently receiving treatment for adjustment disorder 
at the San Juan VA Medical Center (VAMC) and the Ponce VA 
Outpatient Clinic (VAOPC), and that he is also receiving VA 
treatment for his heart condition, chronic dermatitis, and 
peptic ulcer disease.  While the most recent records of 
treatment associated with the claims file from the San Juan 
VAMC and the Ponce VAOPC are from October 1994 and September 
2005, respectively, the veteran's testimony indicates that 
there are more recent records of VA treatment pertinent to 
the claims on appeal that have not been associated with the 
claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the San Juan VAMC and the Ponce VAOPC all records of 
pertinent treatment since October 1994 and September 2005, 
respectively, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

In addition, in his September 2005 NOD, the veteran stated 
that he was then in the process of a Medical Board, which 
might find him unable to continue in the U.S. Army Reserve.  
While records from the veteran's Reserve service have been 
associated with the claims file, these records were received 
in February 2005.  The veteran's September 2005 statement 
indicates that there are more recent service medical records 
from the veteran's Reserve service which may be pertinent to 
the claims on appeal.  Hence, the RO must obtain all 
pertinent service medical records from the veteran's Reserve 
service, not currently associated with the claims file, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Regarding the claim for an initial, compensable rating for 
hemorrhoids, the Board notes that a noncompensable rating has 
been assigned under Diagnostic Code 7336.  This diagnostic 
code provides a noncompensable rating for internal or 
external hemorrhoids that are mild or moderate.  Hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures warrant a maximum 20 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his service-connected internal 
hemorrhoids.  In his March 2007 substantive appeal, the 
veteran reported that he had blood coming from his anal area 
two or three times a day.  During the February 2008 hearing, 
the veteran described his hemorrhoids, stating, "I'm still 
flowing blood."  Despite the veteran's statements, there is 
no medical evidence of record describing the severity of his 
service-connected hemorrhoids according to the rating 
criteria.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Given the need for 
comprehensive findings responsive to the applicable rating 
criteria for evaluating the veteran's hemorrhoids, the Board 
finds that VA examination of the veteran in connection with 
his claim for higher rating is needed.  

Further, as regards the claim for service connection for 
chronic dermatitis, the veteran's service medical records 
from his first period of service are negative for complaints 
regarding, or findings of chronic dermatitis.  On VA skin 
examination in December 1996, the veteran described a skin 
rash since he returned from the Persian Gulf.  The diagnoses 
included tinea cruris, tinea corporis, and tinea pedis.  On 
VA General Medical examination in December 2004, the veteran 
stated that his skin condition began in 1990.  The pertinent 
diagnosis was chronic dermatitis.  Post-service records of VA 
treatment include findings of chronic dermatitis.  During 
treatment in September 2004, the veteran reported that his 
rash was worse, adding that he had been getting the rash 
since 1990, when he came to the Gulf War.  

The veteran's reports of a rash during his first period of 
service, together with the current findings of chronic 
dermatitis, suggest that the veteran may have chronic 
dermatitis that is related to service.  However, the record 
includes no actual medical opinion addressing the medical 
relationship, if any, between chronic dermatitis and service.  
Under the circumstances of this appeal, the Board finds that 
a medical opinion-based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection for chronic 
dermatitis.  See 38 U.S.C.A. § 5103A.  

Particularly as regards the claims for service connection for 
a heart condition and for peptic ulcer disease, the Board 
notes that every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1137. 
 
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).   

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnosis pertaining to a  heart condition or peptic ulcer 
disease.  While the report of an entrance examination for the 
veteran's second period of active duty is not of record, a 
June 1996 record of VA treatment indicates that a prior echo 
from 1994 revealed mitral valve prolapse, and the diagnosis 
on VA heart examination in December 1996 was valvular heart 
disease with normal sinus bradycardia and left ventricular 
hypertrophy.  A private echocardiography report from May 2004 
includes a finding of mitral valve prolapse.  During the 
February 2008 hearing, the veteran reported that his heart 
condition was discovered in 1994 and that it had 
progressively affected him physically.  

Although, during VA treatment in June 1994, the veteran 
described a history of epigastric pain since 1991, and the 
provisional diagnosis was rule out peptic ulcer disease, the 
diagnosis on VA stomach examination, following barium swallow 
and upper GI series was no significant gastrointestinal 
pathology found.  However, there is evidence of peptic ulcer 
disease prior to the veteran's second period of service.  
Specifically, a November 2002 upper GI series included an 
impression of peptic ulcer disease, small active ulcer 
crater.  The service medical records from the veteran's 
second period of service include complaints of epigastric 
pain, and a July 2003 provisional diagnosis of rule out 
peptic ulcer disease.  The veteran testified during the 
February 2008 hearing that his peptic ulcer disease got worse 
during his second period of service.  

Given of the findings of mitral valve prolapse and the 
complaints regarding epigastric pain and the provisional 
diagnosis of rule out peptic ulcer disease during the 
veteran's second period of active service, and the veteran's 
report of a worsening of symptoms of peptic ulcer disease 
during his second period of service, the Board finds that a 
medical opinion that addresses the medical relationship, if 
any, between the veteran's heart condition and peptic ulcer 
disease and service would be helpful in resolving these 
claims for service connection.  See 38 U.S.C.A. § 5103A.  In 
rendering the requested opinions, the examiner should 
specifically address, inter alia, whether any pre-existing 
heart condition or peptic ulcer disease was aggravated during 
the veteran's second period of service.   

Under these circumstances, the RO should arrange for the 
veteran to undergo VA examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s) (as the original claim(s) will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim for a higher initial rating for hemorrhoids should 
include consideration of whether "staged rating"-
assignment of different ratings for distinct periods of time, 
based on the facts found-pursuant to Fenderson, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice regarding the claim for an 
initial, compensable rating for internal 
hemorrhoids and the claims for service 
connection for adjustment disorder with 
anxiety, depression, and behavioral 
disturbances, and a respiratory 
condition.

The RO should explain how to establish 
entitlement to an initial compensable 
rating and how to establish entitlement 
to service connection, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman-particularly as regards 
assignment of disability ratings and 
effective dates-and Vazquez-Flores 
(cited to above) as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

3.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding U.S. Army Reserve service 
medical records, to specifically 
include the report of Medical Board.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

4.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding VA treatment records from 
the San Juan VAMC (from October 1994 to 
the present), and the Ponce VAOPC (from 
September 2005 to the present).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA rectal examination, by an 
appropriate physician, to evaluate his 
service-connected internal hemorrhoids.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should render specific 
findings that are responsive to the 
criteria for rating the disability, to 
include whether the veteran's hemorrhoids 
are large or thrombotic, irreducible, 
with excessive redundant tissue, and 
evidencing frequent recurrences or with 
persistent bleeding, secondary anemia 
and/or fissures.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  Regarding the claims for service 
connection for chronic dermatitis, a 
heart condition, and peptic ulcer 
disease, the RO should also arrange for 
the veteran to undergo VA examination(s), 
by (an) appropriate physician(s), at a VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. The physician(s) should set forth 
all examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Regarding the claimed chronic dermatitis, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran has chronic 
dermatitis that is medically related to 
service.  

Regarding the claimed heart condition and 
peptic ulcer disease, the examiner should 
provide an opinion, with respect to each 
diagnosed disability, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
disability is the result of disease or 
injury incurred or aggravated during 
service.  The examiner should 
specifically address whether each current 
disability (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
veteran's service.  

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for an initial, compensable rating 
for internal hemorrhoids should include 
consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is warranted.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



